     Case 2:19-cv-00154-RJJ-MV ECF No. 12 filed 08/12/20 PageID.153 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION



DEREK JOSEPH BAILEY,

                Petitioner,
                                                             CASE NO. 2:19-CV-154
v.
                                                             HON. ROBERT J. JONKER
JACK KOWALSKI,

            Respondent.
__________________________________/

                                   ORDER REGARDING
                              REPORT AND RECOMMENDATION

         The Court has reviewed Magistrate Judge Vermaat’s Report and Recommendation in this

matter (ECF No. 5) and Petitioner’s Objections to the Magistrate Judge’s Report and

Recommendation (ECF No. 9). Under the Federal Rules of Civil Procedure, where, as here, a party

has objected to portions of a Report and Recommendation, “[t]he district judge . . . has a duty to

reject the magistrate judge’s recommendation unless, on de novo reconsideration, he or she finds

it justified.” 12 Wright, Miller, & Marcus, Federal Practice and Procedure § 3070.2, at 381 (2 ed.

1997). Specifically, the Rules provide that:

             The district judge must determine de novo any part of the magistrate
             judge’s disposition that has been properly objected to. The district judge
             may accept, reject, or modify the recommended disposition; receive
             further evidence; or return the matter to the magistrate judge with
             instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the
  Case 2:19-cv-00154-RJJ-MV ECF No. 12 filed 08/12/20 PageID.154 Page 2 of 7



Report and Recommendation itself; and Petitioner’s Objections. The Magistrate Judge

recommends denying Petitioner’s habeas petition as untimely filed. Petitioner objects that he is

entitled to equitable tolling due to a state impediment. Ultimately, the tolling issue is beside the

point, because even if timely filed and properly exhausted, Petitioner’s petition would fail on the

merits.

          Petitioner claims three grounds for relief. First, Petitioner contends that he was denied a

fair trial due to the admission of unduly prejudicial evidence of prior bad acts (ECF No. 1,

PageID.5). This claim does not support a grant of habeas corpus relief. The extraordinary remedy

of habeas corpus lies only for a violation of the Constitution. 28 U.S.C. § 2254(a). As the Supreme

Court explained in Estelle v. McGuire, 502 U.S. 62 (1991), an inquiry whether evidence was

properly admitted or improperly excluded under state law “is no part of the federal court’s habeas

review of a state conviction [for] it is not the province of a federal habeas court to re-examine

state-court determinations on state-law questions.” Id. at 67-68. Rather, “[i]n conducting habeas

review, a federal court is limited to deciding whether a conviction violated the Constitution, laws,

or treaties of the United States.” Id. at 68. State-court evidentiary rulings cannot rise to the level

of due process violations unless they offend some principle of justice so rooted in the traditions

and conscience of our people as to be ranked as fundamental. Seymour v. Walker, 224 F.3d 542,

552 (6th Cir. 2000) (quotation omitted); accord Coleman v. Mitchell, 268 F.3d 417, 439 (6th Cir.

2001); Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). This approach accords the state courts

wide latitude in ruling on evidentiary matters. Seymour, 224 F.3d at 552 (6th Cir. 2000).

          Further, under the AEDPA, the court may not grant relief if it would have decided the

evidentiary question differently. The court may only grant relief if Petitioner is able to show that

the state court’s evidentiary ruling was in conflict with a decision reached by the Supreme Court



                                                   2
  Case 2:19-cv-00154-RJJ-MV ECF No. 12 filed 08/12/20 PageID.155 Page 3 of 7



on a question of law or if the state court decided the evidentiary issue differently than the Supreme

Court did on a set of materially indistinguishable facts. Sanders v. Freeman, 221 F.3d 846, 860

(6th Cir. 2000). There is no clearly established Supreme Court precedent that holds that a state

court violates the Due Process Clause by permitting propensity evidence in the form of other bad

acts evidence. In Estelle v. McGuire, the Supreme Court declined to hold that the admission of

prior acts evidence violated due process. Estelle, 502 U.S. at 75. The Court stated in a footnote

that, because it need not reach the issue, it expressed no opinion as to whether a state law would

violate due process if it permitted the use of prior crimes evidence to show propensity to commit

a charged crime. Id. at 75 n.5. While the Supreme Court has addressed whether prior acts

testimony is permissible under the Federal Rules of Evidence, see Old Chief v. United States, 519

U.S. 172 (1997); Huddleston v. United States, 485 U.S. 681 (1988), it has not explicitly addressed

the issue in constitutional terms. The Sixth Circuit has found that “[t]here is no clearly established

Supreme Court precedent which holds that a state violates due process by permitting propensity

evidence in the form of other bad acts evidence.” Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir.

2003). Because there was no constitutional violation in the admission of evidence (bad acts), the

state court decision was “far from” an unreasonable determination of the facts in light of the

evidence presented. Clark v. O’Dea, 257 F.3d 498, 502 (6th Cir. 2001); see also Bugh v. Mitchell,

329 F.3d 496, 512 (6th Cir. 2003).

       Petitioner’s second ground asserts a constitutional violation based on improper vouching

by the prosecution. The federal courts have generally recognized two types of objectionable

vouching. See Johnson v. Bell, 525 F.3d 466, 482 (6th Cir. 2008); Brown v. McKee, 231 F. App’x

469, 478 (6th Cir. 2007) (citing United States v. Francis, 170 F.3d 546, 550 (6th Cir. 1999)); but

see Wogenstahl v. Mitchell, 668 F.3d 307, 328-29 (6th Cir. 2012) (treating the two aspects of



                                                  3
    Case 2:19-cv-00154-RJJ-MV ECF No. 12 filed 08/12/20 PageID.156 Page 4 of 7



vouching as part of a single standard). The first type impermissibly places the government’s

prestige behind the witness to bolster the witness’ credibility. Francis, 170 F.3d at 550; United

States v. Carroll, 26 F.3d 1380, 1388-89 (6th Cir. 1994); Drew v. Collins, 964 F.2d 411, 419 (5th

Cir. 1992). In the second type of impermissible vouching, also known as bolstering, the prosecutor

invites the jury to believe that there is other evidence, known to the prosecutor but not introduced

into evidence, justifying the prosecutor’s belief in the defendant’s guilt. See Francis, 170 F.3d at

551; United States v. Medlin, 353 F.2d 789, 796 (6th Cir. 1965); Henderson v. United States, 218

F.2d 14, 19 (6th Cir. 1955).1

         Petitioner’s claim does not meet the high standard to establish a due process violation

through improper vouching for a witness. Plaintiff asserts that “the prosecution bolstered its star

witness and vouched for her credibility.” (ECF No. 1, PageID.10.) The Michigan Court of Appeals

ruled explicitly that the prosecutor did not engage in improper vouching. People of the State of

Michigan v. Bailey, No. 3329894, pp. 5-6 (Mich. App. Nov. 28, 2017) (unpublished).2 The court

explained that

               Here, the prosecutor did not suggest that she had some special knowledge
               that DT was testifying truthfully. Rather, in a case that saw the
               presentation of conflicting testimony in what was ultimately a credibility
               contest, the prosecutor commented on DT’s credibility, and defendant’s
               lack thereof, maintaining that DT was worthy of belief and defendant was

1  The Court observes that, notwithstanding the Sixth Circuit’s continuing application of its own precedent on
vouching, see Wogenstahl, 668 F.3d at 328-29 (citing Johnson v. Bell, 525 F.2d 466, 482 (6th Cir. 2008)), the Supreme
Court has not directly held that vouching amounts to prosecutorial misconduct. Given the Supreme Court’s recent
admonitions to the courts regarding the limits of clearly established general principles, it is doubtful that vouching has
been clearly established by the Supreme Court as a due process violation. See Parker, 567 U.S. at 49 (“The highly
generalized standard for evaluating claims of prosecutorial misconduct set forth in Darden bears scant resemblance
to the elaborate, multistep test employed by the Sixth Circuit here.”); see also Lopez v, Smith, 574 U.S. 1, 7 (2014)
(holding, with respect to a claim of self-representation, that “[c]ircuit precedent cannot ‘refine or sharpen a general
principle of Supreme Court jurisprudence into a specific legal rule that this Court has not announced.’”) (quoting
Marshall v. Rodgers, 569 U.S. 58, 64 (2013); White, 572 U.S. at 425-27 (same).


2The Court of Appeals decision is publicly available through the website of the State of Michigan Court of Appeals,
http://publicdocs.courts.mi.gov/opinions/final/coa/20171128_c332984_56_332984.opn.pdf, last visited August 6,
2020.

                                                            4
  Case 2:19-cv-00154-RJJ-MV ECF No. 12 filed 08/12/20 PageID.157 Page 5 of 7



            not in light of various pieces of evidence admitted during the trial and the
            circumstances that they reflected.

Id. (emphasis in original). It is appropriate for prosecutor to invite the jury to examine the

testimony they have heard at trial, draw reasonable inferences, and examine the motives witnesses

may have for lying. See Cantrell v. Gray, No. 84-3686, 1986 WL 16540, at *3 (6th Cir. Feb. 7,

1986); see also United States v. Eltayib, 88 F.3d 157, 173 (2d Cir. 1996); Rodriguez v. Peters, 63

F.3d 546, 564 (7th Cir. 1995); Kappos v. Hanks, 54 F.3d 365, 368 (7th Cir. 1995).

       Moreover, the AEDPA requires heightened respect for state factual findings. Herbert v.

Billy, 160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state

court is presumed to be correct, and the petitioner has the burden of rebutting the presumption by

clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th

Cir. 2011) (en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at

656. This presumption of correctness is accorded to findings of state appellate courts, as well as

the trial court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407

n.4 (6th Cir. 1989). The court of appeals’ factual findings regarding the nature of the prosecutor’s

comments on the credibility of the victim are entitled to the presumption of

correctness. Petitioner’s conclusory statement that those comments were impermissible vouching

do not suffice to overcome the presumption. Therefore, Petitioner has failed to demonstrate that

the appellate court’s rejection of his vouching claim is contrary to, or an unreasonable application

of, clearly established federal law, and he is not entitled to habeas relief on the claim.

       Petitioner’s third ground posits that the trial court erred by refusing to admit “evidence of

pieces of pornography found on Complainant’s iPhone” based on Michigan’s Rape Shield statute.

(ECF No. 1, PageID.11, 12). This claim likewise fails. The Constitution protects a defendant’s

right to cross-examine his accusers. Davis v. Alaska, 415 U.S. 3-8, 316-317 (1974). But the

                                                  5
  Case 2:19-cv-00154-RJJ-MV ECF No. 12 filed 08/12/20 PageID.158 Page 6 of 7



Confrontation Clause does not guarantee cross-examination “‘in whatever way, and to whatever

extent, the defense might wish.’” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986). States may

place reasonable limits on the scope of cross-examination. Clearly established federal law

supports the conclusion that Michigan’s Rape Shield law is just such a reasonable limit. Batey v.

Haas, 573 F. App’x 590 (6th Cir. 2014); Gagne v. Booker, 680 F.3d 493 (6th Cir. 2012).

       In Petitioner’s underlying case, the court of appeals rejected defendant’s argument that

evidence of pornography on a victim’s phone fell outside the scope of Michigan’s Rape Shield

statute. (Bailey, No. 3329894, at p. 6). To prevail, Petitioner must show that the state appellate

court’s determination was contrary to, or an unreasonable application of, clearly established

federal law. He has failed to meet that standard. As in Gagne,

            The Michigan Court of Appeals accepted that the State has a legitimate
            interest under its Rape Shield Law in excluding evidence, and considered
            the probity of the evidence as a measure of [the defendant’s] interest in
            admitting it. The United States Supreme Court has never held that rape-
            shield statutes do not represent a legitimate state interest, nor has it ever
            held that highly probative evidence will necessarily outweigh that interest.
            Quite to the contrary, the Court [has] held that the trial court must balance
            the state’s interest against the defendant’s interest on a case-by-case basis,
            and neither interest is superior per se. And the Court [has] concluded that
            a trial court may even ‘exclude competent, reliable evidence … central to
            the defendant’s claim of innocence,’ so long as there exists a ‘valid state
            justification.’ The Michigan Court of Appeals properly weighed the
            competing interests, as Supreme Court precedent requires, and did not
            misidentify or misapply any clearly established federal law.

Gagne, 680 F.3d at 516 (citing Michigan v. Lucas, 111 S. Ct. 1743 (1991); quoting Major Crane

v. Kentucky, 476 U.S. 683, 690 (1986)). Petitioner is not entitled to habeas relief on the claim.

       For these reasons, the Court finds that Petitioner’s petition must be dismissed.

       Before Petitioner may appeal the Court’s dismissal of his petition, a certificate of

appealability must issue. 28 U.S.C. § 2253(c)(1)(B); FED. R. APP. P. 22(b)(1). The Federal Rules

of Appellate Procedure extend to district judges the authority to issue certificates of appealability.

                                                  6
  Case 2:19-cv-00154-RJJ-MV ECF No. 12 filed 08/12/20 PageID.159 Page 7 of 7



FED. R. APP. P. 22(b); see also Castro v. United States, 310 F.3d 900, 901-02 (6th Cir. 2002). Thus

the Court must either issue a certificate of appealability indicating which issues satisfy the required

showing or provide reasons why such a certificate should not issue. 28 U.S.C. § 2253(c); FED. R.

APP. P. 22(b)(1); In re Certificates of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997).

         A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c). To make the required

“substantial showing,” the petitioner must demonstrate that “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Miller-El v. Cockrell,

537 U.S. 322, 338 (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). The Court does not

believe that reasonable jurists would find the Court’s assessment of the claims Petitioner raised

debatable or wrong.

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 5) as amplified by this Order, is approved and adopted as the opinion

of the Court.

         IT IS FURTHER ORDERED that Petitioner’s Petition for Writ of Habeas Corpus (ECF

No. 1) is DISMISSED.

         IT IS FURTHER ORDERED that Petitioner’s request for a certificate of appealability is

DENIED.




Dated:      August 12, 2020                    /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  7
